Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00460-CR

                                    Gary CASTILLO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR8212
                         Honorable Ron Rangel, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 1, 2016.


                                             _____________________________
                                             Marialyn Barnard, Justice